



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Li, 2013 ONCA 81

DATE: 20130208

DOCKET: C53382

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zhu Shi Li

Appellant

Peter Thorning and Ilana Raynai, for the appellant

Kevin Wilson, for the respondent

Heard:  August 2, 2012

On appeal from the convictions entered by Justice Kenneth
    E. Pedlar of the Superior Court of Justice, sitting without a jury, on May 28,
    2010.

Watt J.A.:

[1]

For many who buy land, location and purpose are important.

[2]

Residential purchasers may seek a quiet neighbourhood with convenient
    access to essential goods and services, like schools, transportation,
    recreation and health care facilities, and places to work, shop and worship.

[3]

Commercial purchasers often prefer busy streets, high traffic areas, and
    visibility to attract customers and clients.

[4]

During two months in the fall of 2004, four persons with similar
    interests bought some land. Each property was large, located in relatively
    isolated rural areas in eastern and northeastern Ontario, and remained unoccupied
    for several months after the purchase.

[5]

The following summer, the purpose for which the properties were
    purchased began to emerge. Marijuana plants. Thousands of them. On each of the
    four properties. And along with the plants, a variety of other things, the
    tools of the grow operators trade, to help the plants grow to maturity, to be
    harvested, and to be prepared for distribution.

[6]

Police arrested several people in connection with the grow operations
    found at each property. Among those arrested was Zhu Shi Li (the appellant). 
    Several years later, a judge convicted Li of production, conspiracy to produce,
    and possession of marijuana for the purpose of trafficking in connection with
    the grow operations found at two of the four properties.

[7]

The appellant says that his convictions are flawed because they are
    unreasonable and based on evidence that should not have been admitted at his trial.

[8]

For reasons that I will develop, I would dismiss the appeal. I am
    satisfied that the appellants convictions are neither unreasonable nor
    grounded on evidence that should have been excluded at trial.

the background facts

[9]

It is helpful to begin with an overview of the allegations against the
    appellant and how Crown counsel sought to prove those allegations at trial.  Greater
    detail can await consideration of the individual grounds of appeal.

[10]

The
    case for the Crown was that the appellant and several others purchased four
    properties in less-travelled rural areas. On each property, they planted and
    cultivated thousands of marijuana plants for later sale, taking a variety of
    precautions to ensure that their enterprise was not detected. One of the
    properties, 61 Jessup Road, in Hastings County, was the centre of their
    operations.

[11]

Central
    to the Crowns case against the appellant was evidence that linked him to the
    properties at 61 Jessup Road and #14 Fire Route 5E Mackenzie Lake Road in the
    District of Nipissing, and to participation in the grow operations at both
    properties.  Included in the case for the Crown was evidence that the appellant
    owned the Mackenzie Lake Road property, that he and his vehicle had been seen
    at Jessup Road, and that he had used the vehicle to transport things from
    Jessup Road to an address in Richmond Hill where documents showing ownership of
    the various properties and things associated with marijuana grow operations
    were found.

[12]

The
    Crown relied on evidence gathered by execution of several general warrants that
    permitted police to enter upon the various properties and to use video cameras
    to record what they saw there. These observations, along with the results of
    some other investigations, led to issuance of search warrants for each of the
    rural properties and the residence of a former co-accused at 18 Damian Drive in
    Richmond Hill. Things seized during these searches constituted a large part of
    the Crowns case.

The Procedure Followed at Trial

[13]

The
    appellants trial proceeded as a blended
voir dire
and trial. The
    evidence adduced at trial, or made part of the trial record by the agreement of
    counsel and approval of the trial judge, included transcripts of proceedings
    taken against a former accused, Ng. These involved a challenge to the evidence
    gathered under the various warrants, and the
viva voce
testimony of
    several investigating officers describing their observations made under the
    general warrants and the results of their searches.

[14]

The
    appellant did not testify nor was any evidence adduced on his behalf.

THE GROUND OF APPEAL

[15]

The
    grounds of appeal advanced here reinvigorate several arguments advanced by Mr.
    Thorning at trial and add a claim that the convictions are unreasonable. I
    would paraphrase and re-order the grounds of appeal in these terms:


i.

that the trial judge erred in relying on the evidence of the chief investigating
      officer, D/C Henderson, that linked the appellant to the Jessup Road
      property, because that evidence was based on inadmissible hearsay from
      records maintained by the Ministry of Transportation (MOT);

ii.       that
      the trial judge erred in admitting and relying upon evidence of real
      estate documents found during a search of 18 Damian Drive that were
      subject to solicitor-client privilege;

iii.      that
      the trial judge erred in admitting evidence obtained by execution of
      general warrants and search warrants that were issued without jurisdiction,
      or were otherwise constitutionally infirm, when the evidence should
      have been excluded under s. 24(1)  or s. 24(2) of the
Charter
;
      and

iv.      that
      the findings of guilt are unreasonable.


Ground #1: The MOT Database and the Hearsay Rule

[16]

This
    ground of appeal has two components. The first has to do with D/C Hendersons review
    of an MOT database on which he saw, but did not take a copy, of a photograph of
    the appellant on his drivers licence. The second relates to D/C Hendersons
    testimony that the appellant owned a motor vehicle seen at and near the Jessup
    Road property, a statement made on the basis of MOT records of vehicle
    ownership that is said to infringe the hearsay rule.

[17]

Some
    additional background is essential to an understanding and assessment of this
    ground of appeal.

The Additional Background

[18]

On
    August 11, 2005, during the execution of a general warrant, D/C Henderson saw a
    blue Ford F-150 pickup truck with Ontario plates, 9690RH, on the property. Later,
    he checked an MOT database that recorded the owner of the vehicle as Zhu Shi
    Li. The officer then viewed a drivers licence in the same name that displayed
    a photograph of Zhu Shi Li. D/C Henderson did not keep a hard copy of either
    document.

[19]

About
    a week after he had seen the photograph, D/C Henderson was conducting physical
    surveillance near the Jessup Road property. Advised that the pickup truck and
    two occupants were leaving that property, the officer saw the vehicle
    travelling along a nearby highway.  With the photograph he had seen a week
    earlier in mind, D/C Henderson identified the appellant as the driver of the
    pickup truck as the vehicles passed going in opposite directions on the same
    highway. The passenger was the former accused, Ng.

[20]

D/C
    Henderson maintained surveillance over the pickup truck and its occupants for over
    eight and one-half hours. The vehicle stopped at Ngs home at 18 Damian Drive
    in Richmond Hill. Ng backed the pick up truck up to the garage door. Ng and Li
    entered the house. The garage door opened. Both men then carried a number of
    things from the pickup truck to the garage. A subsequent search of the garage
    revealed several things associated with marijuana grow operations.

[21]

D/C
    Henderson did not produce a copy of any of the information he viewed on the MOT
    database: photo, ownership, or drivers licence. Crown counsel did not seek to
    have copies of any of these documents admitted as evidence under statutory or
    common law authority.

The Positions of the Parties at
    Trial

[22]

At
    trial, Mr. Thorning, for the appellant, argued that D/C Hendersons testimony
    about the appellants ownership of the pickup truck was hearsay based on his
    repetition of information contained in the MOT database. The Crown failed to
    establish a statutory or common law basis for its reception. Likewise, Mr. Thorning
    contended, D/C Hendersons identification of the appellant should not have been
    admitted because it was based on a single photograph in the database not
    produced at trial.

[23]

At
    trial, counsel for the Crown (who was not Mr. Wilson) contended that the
    registration information was admissible under the common law business records
    exception and the use of the photograph contravened no admissibility rule. In
    the result, Crown counsel argued, the testimony of D/C Henderson identifying
    the appellant was properly admissible.

The Ruling of the Trial Judge

[24]

The
    trial judge appears to have concluded that the registration information was
    hearsay, but sufficiently reliable to warrant its admission. He considered the
    necessity requirement under the principled exception to be less important
    because of the extreme reliability of the record.

The Arguments on Appeal

[25]

On
    appeal, Mr. Thorning for the appellant repeats his trial objection that D/C
    Hendersons testimony about ownership of the pickup truck was inadmissible
    hearsay. At trial, no statutory notice was provided to render the evidence
    admissible under the
Canada Evidence Act
, R.S.C. 1985, c. C-5, nor
    were the prerequisites to admissibility under the common law business records
    exception or the principled exception established.

[26]

Mr.
    Thorning also repeats his objection to D/C Hendersons reliance on the MOT
    database photograph as the basis for his identification of the appellant. He
    contends that the failure to file the photograph as an exhibit meant that the
    trial judge was left with no means by which to evaluate the reliability of D/C
    Hendersons identification evidence.

[27]

For
    the respondent, Mr. Wilson submits that reliance on the database photograph
    offends no rule of admissibility and did not leave the trial judge without
    means to evaluate the reliability of the identification by D/C Henderson.  The
    trial judge was well aware of the frailties of eyewitness identification, both
    generally and in the circumstances of this case. The reasons, read as a whole,
    betray no misapprehension of the governing principles or any of the specific
    deficiencies advanced here.

[28]

Mr.
    Wilson says that the trial judge was right to permit D/C Henderson to testify
    that the appellant was the owner of the pickup truck even though the officer
    was repeating under oath the contents of the MOT database. The database
    qualifies under the common law and principled exceptions to the hearsay rule.

The Governing Principles

[29]

This
    ground of appeal challenges the admissibility of those parts of D/C Hendersons
    evidence that tended to link the appellant to the grow operation at 61 Jessup
    Road: the appellants ownership of the pickup truck and his operation of the
    pickup truck during a trip from Jessup Road to Ngs home in Richmond Hill. The
    complaint involves D/C Hendersons use of an MOT database to access a
    photograph of the appellant as a basis for his identification and motor vehicle
    registration information to prove the appellants ownership of the pickup truck
    seen at Jessup Road.

[30]

The
    principal complaint the appellant makes is that D/C Hendersons testimony that
    the appellant owned the pickup truck seen at the Jessup Road grow operation is
    based upon MOT database entries which, when repeated to prove their truth, are
    inadmissible hearsay.

[31]

The
    hearsay rule has four essential elements:


i.        a
      declarant;

ii.       a
      recipient;

iii.      a
      statement; and

iv.      a
      purpose.


The defining characteristics of hearsay are the
    purpose for which the evidence is introduced  to prove the truth of the
    contents of the statement  and the absence of a contemporaneous opportunity to
    cross-examine the declarant to test the reliability of the out-of-court
    statement:
R. v Khelawon
, 2006 SCC 57, [2006] 2 S.C.R. 787, at para.
    35.

[32]

Where
    the hearsay rule is engaged, the evidence is
prima facie
inadmissible. The hearsay rule, like other rules of admissibility, is by nature
    exclusionary, but not unqualifiedly so.  Hearsay evidence may be admitted under
    an established categorical exception or under the principled approach that had
    its genesis in
R. v. Khan
, [1990] 2 S.C.R. 531, over two decades ago.

[33]

The
    common law made exceptions for public and business records. These exceptions
    retain their vitality today despite the enactment of statutory provisions that
    govern the same subject matter. The special trustworthiness of public records
    rests in the duty to maintain the records and the high probability that the
    duty to make an accurate report has been performed. It is all the more so where
    a party is required to provide accurate information to the record-keeper, and
    subject to penalty for failing to do so or lying about it. The common law
    exceptions contain no notice requirements.

[34]

Government
    and business records may also be admissible under the
Canada Evidence Act
(
CEA
).
    Government records may be received under s. 24(a), provided notice is
    given under s. 28. Business records are governed by s. 30 and are also subject
    to a notice requirement in s. 30(7) unless the court orders otherwise. Section
    40 of the
CEA
incorporates provincial rules of evidence subject to the
    provisions of the
CEA
and other federal legislation.

[35]

It
    is also permissible for any witness to refresh his memory about a subject, such
    as the ownership of a motor vehicle, by any means that would rekindle the
    witness recollection of the subject. The stimulus used by the witness to
    refresh his or her recollection need not itself constitute admissible evidence:
R. v. Fliss
,
2002 SCC 16,
    [2002] 1 S.C.R. 535, at para. 45.

The Principles Applied

[36]

I
    would not give effect to this ground of appeal.  My reasons are several.

[37]

First,
    the photograph viewed by D/C Henderson on the MOT database, considered apart
    from the contents of the licence and ownership of the plate/vehicle, was not
    rendered inadmissible by the hearsay rule. The photograph was not a
    statement, an essential feature of the exclusionary rule, nor was it tendered
    to prove the truth of its contents.

[38]

D/C
    Henderson was entitled to examine the photograph and compare the appearance of
    the person depicted there with the person he saw driving the vehicle seen at
    the grow operation away from that area to 18 Damian Drive. He was entitled
    further to compare the person in the photograph with the man he saw at 18 Damian
    Drive unloading the same vehicle that he had under surveillance for eight and
    one-half hours, and taking several things into the garage of Ngs house.  In
    essence, he was refreshing his memory.

[39]

Second,
    the Crown did not tender any MOT documents, drivers licence, or ownership
    permit, as part of its case-in-chief nor rely upon these documents to prove the
    truth of their contents. Ownership of the pickup truck was not an essential
    element of the case for the Crown. In a way, it was somewhat beside the point.
    What the Crown needed to prove was the appellants participation in the grow
    operations described in the indictment. It sought to do so by circumstantial
    evidence. The pickup truck was at the Jessup Road grow operation. The appellant
    drove the vehicle away from the grow operation. He helped unload the vehicle at
    18 Damian Drive where a subsequent search of the area where the unloaded items
    were taken revealed things commonly used in grow operations. Documents found in
    the residence linked the appellant or a person by the same name, to Ng and
    another grow operation with characteristics similar to those at Jessup Road.
    The link was from photo to driver to unloader to appellant, a chain of
    reasoning not dependent on ownership of the pickup.

[40]

Third,
    assuming the appellants objection properly invokes the hearsay rule, rather
    than the requirement that a witness have first-hand knowledge of the
    observations of which she or he gives evidence, it was open to the trial judge
    to conclude that the records relied upon satisfied the reliability and
    necessity requirements of the principled exception to the hearsay rule.

[41]

The
    reliability requirement is satisfied because of the way in which the records
    came into existence. Driving a motor vehicle on this provinces highways is a
    privilege. Drivers require a licence to operate a motor vehicle. And motor
    vehicles require a permit to operate on the provinces highways. Drivers and
    owners of motor vehicles apply for licences and permits. They fill out forms
    and submit them to a licensing agency. False statements on the forms attract a
    penalty. Information provided on the form, some of it at least, is replicated
    on the permit. Common sense dictates that we can put sufficient trust in the
    truth and accuracy of the statements that appear on the face of the licence and
    permit.  This is sufficient to satisfy the reliability requirement.

[42]

The
    necessity requirement is also met.

[43]

The
    necessity requirement has its genesis in societys interest in getting at the
    truth. It is not always possible to meet the optimal test of contemporaneous
    cross-examination. Rather than simply losing entirely the value of the
    evidence, it becomes necessary in the interests of justice to consider whether
    the evidence should be admitted nonetheless in a second-hand form, as hearsay:
Khelawon
,
    at para. 49.

[44]

The
    necessity requirement refers to the necessity of proving a fact in issue
    through the introduction of hearsay evidence, rather than other direct evidence
    that does not attract the operation of the exclusionary rule:
R. v. Smith
,
    [1992] 2 S.C.R. 915, at pp. 929 and 933. Thus, the availability of other means
    of introducing hearsay, for example, a listed exception or statutory provision,
    does not mean that the means chosen does not satisfy the necessity requirement
    under the principled approach. In this case, relevant direct evidence of
    vehicle ownership or that the appellant was the holder of the drivers licence
    viewed by D/C Henderson was not available. Its source, the appellant, was not a
    competent witness for the Crown.

[45]

I
    would not give effect to this ground of appeal.

Ground #2: Solicitor-Client Privilege

[46]

Some
    additional background is essential to an appreciation of this ground of appeal
    and its determination.

The Search at 18 Damian Drive

[47]

On
    August 25, 2005, police executed a search warrant at 18 Damian Drive in
    Richmond Hill, a home owned and occupied by Sut Jhing Ng, the appellants
    brother-in-law who was also charged in connection with the same grow operations
    as the appellant.

[48]

In
    the Ng residence, investigators discovered several documents relating to the
    purchase of the four properties on which police found marijuana grow
    operations. Prior to the execution of this warrant and a review of the
    documents found there, police did not know about the Mackenzie Lake Road
    property in the District of Nipissing.

[49]

Investigators
    seized real estate documents for the Mackenzie Lake Road property. These
    documents showed that the appellant held title to that property.  At trial, the
    appellant contended that many of these documents were protected by
    solicitor-client privilege. Defence counsel conceded that the Agreement of
    Purchase and Sale for the property was not privileged, and appears to have
    acknowledged, as well, that the Transfer/Deed of Land was also not privileged.

[50]

Investigators
    seized similar documents, solicitors reporting letters and enclosures,
    relating to the other properties on which grow operations were found.  The
    letters were addressed to those on title for the other properties, none of whom
    was the appellant.

The Positions of the Parties at
    Trial

[51]

At
    trial, Mr. Thorning for the appellant contended that all the documents relating
    to the purchase of the Mackenzie Lake Road property including the reporting
    letter and enclosures, were privileged and should not have been seized or used
    as a basis to obtain a search warrant for Mackenzie Lake Road. The seizure was
    unreasonable, a blatant breach of s. 8 of the
Charter,
and an invasion
    of solicitor-client privilege that warranted a stay of proceedings.

[52]

The
    trial Crown contended that the seized documents were not protected by
    solicitor-client privilege. The communications were not made for the purpose of
    obtaining or providing legal advice, rather simply to report on a transaction
    that took place in the public domain and was documented in public records. In
    any event, any privilege that might have attached to the documents was defeated
    when the documents were found in the possession of a third party, Ng, and
    reflected a criminal purpose.

The Ruling of the Trial Judge

[53]

The
    trial judge ruled that the Statement of Account and Trust Ledger Statement, not
    addressed to the appellant, could not be the subject of a privilege claim.
    After pointing out that the balance of the documents were not in the
    appellants possession in his home, the trial judge continued:

[80] Based on the principles set out above I find the documents
    seized and objected to are not protected by solicitor/client privilege. They do
    not fit the criteria of privileged documents set out in
R. v. Claus
.
    They are distinguishable from Statements of Account related to criminal charges
    before the Court and do not pose the same risk to privilege protection. On the
    evidence the accused left them at the home of his brother-in-law where they
    were found pursuant to the execution of a search warrant.

[54]

The
    trial judge did not rule on the criminal purpose exception.

The Arguments on Appeal

[55]

On
    appeal, Mr. Thorning says that the trial judge, wrongly characterized the
    documents as not protected by the solicitor-client relationship. The
    relationship was established by the retainer agreement seized by police at 18
    Damian Drive and put the documents out of the reach of the state. The
    solicitors accounts are also subject to the privilege. None of these documents
    should have been relied upon in the Information to Obtain (the ITO) for the
    search warrant at Mackenzie Lake Road as a basis for the finding of guilt in
    connection with that property.

[56]

For
    the respondent, Mr. Wilson began by pointing out that the appellant conceded
    that the only two documents that matter in establishing the appellants
    connection to the Mackenzie Lake Road property, the Agreement of Purchase and
    Sale and the Transfer/Deed of Land, are beyond the scope of the privilege. The
    only seized document referred to in the ITO was the Agreement of Purchase and
    Sale. Further, Mr. Wilson says, any privilege that did attach was defeated when
    the documents were found in the possession of a third party, a stranger to the
    solicitor-client relationship.

[57]

Mr.
    Wilson adds that even if the documents were privileged and wrongly seized by
    the police, the result in connection with the Mackenzie Lake Road count would
    be the same because there was ample evidence to support the appellants
    participation in that grow operation.

The Governing Principles

[58]

The
    classic formulation of the solicitor-client communication privilege is this:

Where legal advice of any kind is sought from a professional
    legal adviser in his capacity as such, the communications relating to the
    purpose made in confidence by the client are at his instance permanently
    protected from disclosures by himself or by the legal adviser, except the
    protection be waived.

See,
Wigmore on Evidence
(McNaughton Rev.,
    1961), Vol. 8, § 2292 as cited in
Canada v. Solosky
, [1980] 1 S.C.R.
    821, at p. 835.

[59]

Traditionally,
    a privilege is a rule of evidence, an exclusionary rule of admissibility that
    forecloses from forensic scrutiny evidence that is relevant and material in
    service of some interest of greater importance. But, at least in the last three
    decades, solicitor-client privilege has become more than merely a rule of
    evidence that acts as a shield to prevent privileged documents from making
    their way into evidence in a courtroom:
Solosky
, at pp. 836-837.

[60]

Decisions
    of the Supreme Court of Canada have consistently strengthened solicitor-client
    privilege, elevating it from an evidentiary or procedural rule to a general
    principle of substantive law:
Maranda v. Richer
, 2003 SCC 67, [2003] 3
    S.C.R. 193, at para. 12. In the criminal law context, the only exceptions to
    the principle of confidentiality established by solicitor-client privilege are
    limited, clearly defined, and strictly controlled:
Maranda
, at para.
    12.

[61]

The
    reference to communication in the classic formulation of the rule
    acknowledges that not everything that happens in the solicitor-client
    relationship qualifies as privileged. Some decisions have drawn a distinction
    between facts, on the one hand, and communications on the other, to avoid
    excluding facts that have an independent existence under the privilege. The
    distinction is often a difficult one to draw in practice and risks eroding the privilege
    that is inherent in it:
Maranda
, at para. 31.

[62]

Issues
    relating to the calculation and payment of fees are important elements in the
    solicitor-client relationship. This information is presumptively privileged,
    but the presumption may be rebutted by evidence that disclosure would not
    violate the confidentiality of the solicitor-client relationship:
Maranda
,
    at paras. 32-34.

[63]

The
    existence of solicitor-client privilege does not affect the admissibility of the
    same evidence available from other sources:
Maranda
, at para. 34.
    Sometimes, for example, solicitor-client communications may end up in the hands
    of a third party as in
R. v. Tompkins
(1978), 67 Cr. App. R. 181 (C.A.
    (Crim. Div.)). Whether the opposite party may use or introduce this secondary
    evidence may depend on the manner in which the otherwise privileged documents
    or things have been obtained. The orthodox rule would admit the secondary
    evidence, provided it was relevant and material, unconcerned with how the
    evidence was obtained: see
R. v. Kuruma
, [1955] A.C. 197 (P.C.);
Calcraft
    v. Guest
, [1898] 1 Q.B. 759 (C.A.). More recently, however, courts have
    recognized a common law, and now constitutionalized, discretion to exclude
    evidence the admission of which would render the trial unfair:
R. v. Harrer
,
    [1995] 3 S.C.R. 562, at para. 23; and
R. v. Bjelland,
2009 SCC 38,
    [2009] 2 S.C.R. 651, at para. 23.

The Principles Applied

[64]

For
    several reasons I would not give effect to this ground of appeal.

[65]

First,
    the purpose behind the introduction of the evidence of documents found during
    the warranted search of 18 Damian Drive was to link the appellant to the
    Mackenzie Lake Road property where a grow operation was located.  Investigators
    had not seen the appellant on the property, probably because they didnt know about
    the property until the search at Damian Drive had been completed and the
    documents found there reviewed. Documents found during the search included a
    reporting letter from the solicitor acting on the purchase.

[66]

Counsel
    for the appellant conceded at trial that neither the Agreement of Purchase and
    Sale between Ng and a numbered company nor the Transfer/Deed of Land
    identifying someone with the same name as the appellant as the owner were
    privileged. On their own, and independently of any issue of solicitor-client
    privilege, these documents tended to link the appellant to the Mackenzie Lake
    Road property through ownership of it.  It is not beside the point that a
    certified copy of the Transfer/Deed of Land lodged in the Registry Office was
    filed as an exhibit at trial.

[67]

Second,
    other documents found on the search at 18 Damian Drive also tended to establish
    the appellants connection to the Mackenzie Lake Road property. These documents
    included a hydro bill and tax bill addressed to the appellant at or in respect
    of that property. No privilege attached to these documents.

[68]

Third,
    solicitor-client privilege does not reach any of the evidence relied upon to
    establish the appellants ownership of the Mackenzie Lake Road property as an item
    of circumstantial evidence that tended to prove his participation in the
    offences arising out of the grow operation found there. Thus, it is not
    necessary to determine whether the reporting letter of the solicitor is
    privileged or whether, if privileged, the privilege was impliedly waived when
    the letter ended up in the hands of a third party, a stranger to the
    solicitor-client relationship.

[69]

Fourth,
    to the extent this ground of appeal advances a claim that privileged
    information was improperly included in the ITO for the Mackenzie Lake Road
    property, the argument fails. The only references in the ITO were to the
    Agreement of Purchase and Sale in the name of Ng, which the appellant concedes
    is not privileged, and information obtained from records maintained in the
    Township Office to which no privilege attaches.

[70]

Finally,
    I am not persuaded that even if the trial judge were wrong in his conclusion
    that the reporting letter and enclosures fall outside solicitor-client
    privilege, an issue about which I express no opinion, his conclusion on the
    count relating to the Mackenzie Road property would have been any different.
    The non-privileged documents amply demonstrated the appellants ownership of
    the property, as well as his connection with Ng.

Ground #3: The Admissibility of the Search Evidence

[71]

This
    ground of appeal challenges the decision of the trial judge to admit evidence
    of observations made and things found on execution of general and search
    warrants at the Jessup Road and Mackenzie Lake Road properties.  Some further
    background will provide the context essential for an understanding and
    determination of this ground of appeal.

The General Warrants

[72]

A
    provincial court judge issued general warrants under s. 487.01 of the
Criminal
    Code
in connection with the Jessup Road property. The informant sought
    authority to make observations on the Jessup Road property and to use vision enhancement
    equipment including video cameras, binoculars, spotting scopes, and night
    vision. The warrants were granted on the terms sought on July 19 and August
    9, 2005.

[73]

On
    July 19, 2005, investigators saw several plots of marijuana plants growing on
    the Jessup Road property.  Some brush concealed a trail that led to some of
    those plants. Police also noticed two vehicles, some irrigation pipe, German shepherd
    dogs, and an outbuilding on the property. They photographed various features of
    the property including Ms. Zhao driving a Honda motor vehicle.  Another motor
    vehicle, registered to the former accused Ng, appeared later.

[74]

On
    August 11, 2005, police saw a blue pickup truck owned by the appellant, parked
    between the barn and house on the Jessup Road property.  Ms. Zhao was walking
    back and forth between the house and the outbuilding.

[75]

On
    August 19, 2005, police surveilled Zhao, Ng, and the appellant as they drove from
    the Jessup Road property to 18 Damian Drive in Richmond Hill.  Li and Ng got
    out of Lis pickup truck and went into the house. Li was carrying an Adidas
    bag. After the garage door opened, Li and Ng unloaded several things from the
    back of the truck and put them in the garage.

[76]

On
    August 24, 2005, police surveillance at the Jessup Road property was
    compromised after the appellant was seen apparently guarding the marijuana crop
    at that location. The next day police obtained warrants under the
Controlled
    Drugs and Substances Act
,
S.C. 1996, c. 19 (
CDSA
) to search all four marijuana grow operations
    and the Damian Drive home of Ng.

The Search Warrants

[77]

The
    ITO submitted as a basis for the
CDSA
warrants to be executed at the
    grow operations and Ngs residence made substantial reference to observations
    made at Jessup Road under the general warrants issued in respect of that
    property, and investigations undertaken as a result of those operations.

The Arguments at Trial

[78]

At
    trial, Mr. Thorning challenged the general warrants on the ground that they
    were issued by a judge who had no jurisdiction to do so.  He submitted that
    only a judge of the superior court of criminal jurisdiction can issue a general
    warrant under s. 487.01 of the
Criminal Code
that permits the use of
    video surveillance.  In the alternative, Mr. Thorning contended that if a
    general warrant authorizing video surveillance could be issued by a provincial
    court judge, the ITO failed to establish a case of investigative necessity as
    required under s. 186(1)(b) of the
Criminal Code
. It was his
    position that without the information obtained under the general warrants, the
    subsequent search warrants could not have been issued.

[79]

The
    remedies the appellant sought at trial included a stay of proceedings or, in
    the alternative, an order excluding the evidence obtained under the warrants.

[80]

The
    trial Crown took the position that a provincial court judge had authority to
    issue a general warrant that included video surveillance, at the very least
    where, as here, the warrant did not authorize the interception of private
    communications. The ITO afforded an adequate evidentiary basis upon which the
    general warrants could have issued, thus information obtained by their
    execution was properly included in the ITO on which the issuance of the search
    warrants was based.

[81]

The
    trial Crown contended that, in the absence of any constitutional deficiency in
    the issuance of the general warrants and, as a consequence, the issuance of the
    search warrants, there was no basis upon which to exclude the evidence under s.
    24(2) of the
Charter
. Even if there had been a constitutional misstep,
    the trial Crown argued the evidence was admissible under s. 24(2). Neither
    a stay of proceedings nor exclusion of evidence could be ordered under s. 24(1)
    in the circumstances of this case.

The Reasons of the Trial Judge

[82]

The
    trial judge concluded that the general warrants were invalid because they had
    been issued by a judge who had no authority to do so. General warrants that
    include video surveillance or recording, the trial judge said, can only be
    issued by a judge of the superior court of criminal jurisdiction. The evidence
    obtained under these warrants was obtained in breach of s. 8 of the
Charter
. 
    The trial judge did not consider any arguments based upon:


i.        the
      alleged inadequacy of the ITO to support the issuance of the general
      warrants; or

ii.       the
      alleged inadequacy of the ITO in support of the search warrants
      when information obtained by execution of the general
      warrants was excised and any amplification considered.


[83]

The
    trial judge appears to have proceeded directly from his conclusion that the
    general warrants were issued without jurisdiction to his consideration of
    admissibility under s. 24(2). In admitting the evidence, he found, among other
    things, that the police had acted in good faith throughout.

The Arguments on Appeal

[84]

For
    the appellant, Mr. Thorning says that the trial judge was right in his
    conclusion that the general warrants were issued without jurisdiction. General
    warrants that include video surveillance as an investigative procedure may only
    be issued by a judge of the superior court of criminal jurisdiction.

[85]

Mr.
    Thorning contends that the trial judge erred in failing to find that, even if a
    provincial court judge had authority to issue a general warrant permitting
    video surveillance, the ITO could not support its issuance in this case. The
    ITO was replete with errors, omissions, speculative conclusions, and conclusory
    statements, thus afforded no evidentiary basis upon which the warrant could
    issue. He advanced the same argument in connection with the search warrants,
    when pruned of their contents obtained under the unlawfully issued general
    warrants.

[86]

In
    any event, Mr. Thorning continues, the trial judges s. 24(2) analysis was
    seriously flawed and warrants no deference. His reasons are conclusory and
    reflect a consideration of irrelevant factors, a failure to consider relevant
    factors, and an erroneous finding of good faith. He should have excluded the
    evidence.

[87]

For
    the respondent, Mr. Wilson says that this issue reduces to an argument about
    the correctness of the trial judges decision to admit what might be termed the
    search evidence under s. 24(2) of the
Charter
.

[88]

In
    this case, Mr. Wilson does not challenge the trial judges decision holding
    that the general warrants were issued without jurisdiction because a general
    warrant authorizing video surveillance can only be granted by a judge of the
    superior court of criminal jurisdiction. In his factum, Mr. Wilson takes the
    position that it is only where private communications are to be intercepted
    through the use of video surveillance that the order must be granted by a judge
    of the superior court of criminal jurisdiction. Since nothing of the sort was
    contemplated or occurred here, he does not seek to relitigate the correctness
    of the trial judges ruling.

[89]

Mr.
    Wilson also contends that no other issue of s. 8
Charter
compliance
    arises here. The trial judge found a s. 8 breach because the general warrants
    had been issued without jurisdiction. The judge then proceeded directly to a
    s. 24(2) analysis on all the search evidence.  That he did so implies that
    he must also have found a s. 8 breach in connection with the issuance or
    execution of the search warrants. Mr. Wilson says that it follows that
    relitigation of that issue should occupy none of our thoughts. Only the correctness
    of the s. 24(2) analysis is in issue. Section 24(1) can have no role in our
    decision because, on the appellants argument, the evidence was
obtained
by constitutional infringement, thus rendering s. 24(2) the sole exclusionary
    mechanism.

The Governing Principles

[90]

Three
    areas of general principle require brief exposition in accordance with this
    ground of appeal. The first has to do with the authority to issue general
    warrants that authorize use of video surveillance. The second relates to the
    standard of review of judicial warrants authorizing searches or seizures, the
    results of which are offered in evidence at trial. And the third, involves the
    standard to be applied in determining admissibility under s. 24(2) of the
Charter
.

[91]

Video
    surveillance constitutes a search where the person whose activities are
    observed has a reasonable expectation of privacy:
R. v. Wong
, [1990] 3
    S.C.R. 36, at pp. 44 and 61. Absent prior judicial authorization, video
    surveillance of persons with reasonable expectations of privacy will offend s.
    8 of the
Charter
:
Wong
, at pp. 60-61.

[92]

Section
    487.01 is Parliaments response to the decision in
Wong
. In general
    terms, the section authorizes provincial court judges and judges of the superior
    court of criminal jurisdiction to issue a warrant in writing authorizing a
    peace officer to use any device, investigative technique, or procedure, or to
    do anything described in the warrant that would, if not authorized, constitute
    an unreasonable search or seizure in respect of a person or the persons
    property.  A warrant may only be issued under s. 487.01(1) if the conditions
    precedent imposed by the subsection have been met. On its face, s. 487.01(1)
    would permit authorization of the use of video surveillance by state agents.

[93]

Sections
    487.01(4) and (5) make specific provision for warrants that authorize video
    surveillance.  Those provisions are in these terms:

(4)
Video
    surveillance
 A warrant issued under subsection (1) that
    authorizes a peace officer to observe, by means of a television camera or other
    similar electronic device, any person who is engaged in activity in
    circumstances in which the person has a reasonable expectation of privacy shall
    contain such terms and conditions as the judge considers advisable to ensure
    that the privacy of the person or of any other person is respected as much as
    possible.

(5)
Other
    provisions to apply
 The definition offence in section 183 and
    sections 183.1, 184.2 184.3 and 185 to 188.2, subsection 189(5), and sections
    190, 193 and 194 to 194 apply, with such modifications as the circumstances
    require, to a warrant referred to in subsection (4) as though references in
    those provisions to interceptions of private communications were read as
    references to observations by peace officers by means of television cameras or
    similar electronic devices of active peace officers by means of television
    cameras or similar electronic devices of activities in circumstances in which
    persons had reasonable expectations of privacy.

[94]

Section
    487.01(4) contains no language that expressly or by necessary implication
    limits the authority to grant a general warrant authorizing video surveillance
    to one or the other category of judicial official described in
    s. 487.01(1). A video surveillance warrant, as the introductory words of
    s. 487.01(4) make clear, is a species of general warrant, a warrant
    issued under subsection (1). It follows that, on its face, s. 487.01(4) would
    permit either a provincial court judge or a judge of the superior court of
    criminal jurisdiction to issue a general warrant authorizing video
    surveillance, for our purposes, a video surveillance warrant.

[95]

Section
    487.01(5) incorporates by reference several provisions in Part VI and makes
    these provisions applicable to video surveillance warrants issued under s.
    487.01(4), with such modifications as the circumstances require.  Like s.
    487.01(4), nothing in s. 487.01(5) expressly limits the authority to issue a
    video surveillance warrant to judges of the superior court of criminal
    jurisdiction.  Some, but not all of the incorporated provisions, those related
    to conventional authorizations, refer only to judges of the superior court of
    criminal jurisdiction.  But others, like the consent authorization provisions
    in ss. 184.2 and 184.3 permit the alternatives in issuing authorities for which
    s. 487.01(1) provides.

[96]

In
R. v. Ha
, 2009 ONCA 340, 245 C.C.C. (3d) 546, a warrant issued by a
    judge of the Ontario Court of Justice, a provincial court judge for the
    purposes of s. 487.01(1), included the authority to conduct covert searches and
    videotaping.  The warrant was upheld without reference to any argument that it
    had been issued by a judge who lacked the authority to do so.

[97]

The
    second general principle that warrants brief mention is the standard of review
    applicable when authorizations or warrants permit state agents to execute
    searches or effect seizures. The standard is whether, based on the evidence before
    the authorizing judge, as amplified by any evidence adduced on the review,
    there was reliable evidence, that might reasonably be believed, on the basis of
    which the warrant or authorization
could
have been issued:
R. v.
    Araujo
, 2000 SCC 65, [2000] 2 S.C.R. 992, at paras. 51 and 58. On the
    review, the reviewing judge must exclude erroneous information, as well as any
    information that has been obtained by
Charter
infringement.
    Amplification may correct erroneous information where investigators, in good
    faith, made minor, technical errors in drafting the supportive information or
    affidavit. No amplification is necessary where sufficient reliable material
    remains after excision of the erroneous or otherwise tainted parts:
Araujo
,
    at para. 57. These principles apply to warrants issued under s. 487.01:
Ha
,
    at para. 29.

[98]

The
    analysis under s. 24(2) of the
Charter
involves three lines of inquiry
    that are long-term, prospective, and societal in their focus:
R. v. Grant
,
    2009 SCC 32, [2009] 2 S.C.R. 353, at paras. 68-70. Under s. 24(2), courts
    assess and balance the effect of admitting constitutionally-tainted evidence on
    societys confidence in the justice system, having regard to three lines of
    inquiry:


i.        the seriousness of
      the
Charter
-infringing state conduct;

ii.       the impact of the
      breach on the accuseds
Charter
-protected  interests;
      and

iii.      societys interest in the
      adjudication of the case on its merits.


Grant
, at para. 71.

[99]

The
    seriousness of
Charter
-infringing state conduct is a variable, one
    that moves along a spectrum or continuum that encompasses the inadvertent and
    minor at one end, and the reckless, flagrant, and deliberate at the other. 
    Investigative good faith is a factor in an assessment of the seriousness of
Charter
-infringing
    state conduct, but ignorance and negligence or wilful blindness are not its
    surrogates:
Grant
, at para. 75.

[100]

The impact of a
    constitutional infringement on an accuseds
Charter
-protected interest
    is likewise a variable. What is required is an examination of the interests
    engaged, here the security from unreasonable search or seizure, and the degree
    or extent to which the violation impacted on those interests:
Grant
,
    at para. 78.

[101]

The third line
    of inquiry asks whether the truth-seeking function of the criminal trial process
    would be better served by admission of the evidence, or by its exclusion. The
    reliability of the evidence and its importance to the Crowns case are
    significant factors:
Grant
, at paras. 81 and 83.

[102]

Where a trial
    judge has considered the proper factors in his or her s. 24(2) analysis,
    appellate courts are to accord considerable deference to those findings:
R.
    v. Beaulieu
, 2010 SCC 7, [2010] 1 S.C.R. 248, at para. 5;
Grant
,
    at paras. 86 and 127.

The Principles Applied

[103]

I would not give
    effect to this ground of appeal because, in the final analysis, I am satisfied
    that the trial judges decision to admit the search evidence does not reflect
    error.

[104]

In this court
    the respondent did not challenge the conclusion of the trial judge that,
    because they authorized video surveillance, the general warrants could only
    have been granted by a judge of the superior court of criminal jurisdiction. It
    followed, according to the trial judge, that the warrants, granted by a provincial
    court judge, had been issued without jurisdiction. The search they authorized
    was conducted without lawful authority, thus was unreasonable in breach of s. 8
    of the
Charter
.

[105]

The position
    taken by the respondent and the absence of full argument on the issue render it
    unwise and unnecessary to finally determine the correctness of the trial
    judges conclusion about the authority to issue general warrants that include
    video surveillance. It is enough to say that the issue must await another day,
    another case, and full argument. Nothing said here should be taken, however, as
    an affirmation of the correctness of the trial judges determination that only
    judges of the superior court of criminal jurisdiction have the authority to
    issue general warrants permitting video surveillance.

[106]

Second, as I
    read the reasons of the trial judge, he did not conduct a discrete
Garofoli/Araujo
review of the search warrants that were executed at the grow operations and at
    18 Damian Drive. It would seem implicit in his analysis of the search evidence
    under s. 24(2), however, that he considered these searches offended s. 8. The
    respondent was content to proceed on that basis and I shall do likewise.

[107]

The police
    conduct in this case infringed the appellants right to be secure against
    unreasonable search or seizure. The procedures used included police presence on
    property not used as a residence, video recording of various areas of the
    property and the activities of those present, and physical searches of the grow
    operations and the residence of another person charged with the same offences.

[108]

The trial judge
    found the activities under the general warrants to be unreasonable searches
    because the warrants had been issued by a judge of a court that lacked the
    lawful authority to do so. The trial judge did not expressly find that any of
    the warrants had been issued on the basis of an inadequate evidentiary record. 
    He did find that the police conduct reflected good faith.  I see no reason to
    disturb that finding.

[109]

The
Charter
-infringing
    state conduct was not part of a pattern of unconstitutional conduct, nor did it
    display a wilful or reckless disregard for the appellants constitutionally-protected
    right to be free from unreasonable search or seizure. The infringement tended
    towards the inadvertent or minor end of the spectrum of unconstitutional
    conduct.

[110]

In a similar
    way, the impact of the unconstitutional conduct on the appellants
Charter
-protected
    interests was not significant, despite the fact that one of the searches
    involved a residence. The initial conduct consisted of observations of
    activities on property. Some of these activities could be seen from a public
    road. The residential search involved a home of which the appellant was neither
    the owner nor an occupant, thus one in respect of which he had, if any, a
    reduced expectation of privacy. The police conduct had no impact on the
    appellants bodily integrity or personal dignity. This line of inquiry favours
    admission of the search evidence.

[111]

The search
    evidence is reliable evidence essential to the Crowns proof of the appellants
    participation in the offences charged. Its reliability is not attenuated by any
    constitutional missteps that may have occurred.

[112]

This ground of
    appeal fails.

Ground #4: Unreasonable Verdict

[113]

The final ground
    of appeal draws upon earlier submissions relating to the admission of evidence
    that the appellant says should have been excluded as inadmissible hearsay or as
    a breach of solicitor-client privilege, and adds to the mélange the inherent
    weaknesses of eyewitness identification evidence. The sum total of these errors
    and frailties is a verdict that the appellant says is unreasonable.

[114]

The argument
    advanced requires no additional reference to the evidence adduced at trial.

The Positions of the Parties at
    Trial

[115]

At trial, Mr.
    Thorning characterized the core issue as the adequacy of Crown counsels proof
    of the appellants participation in the grow operations disclosed by the
    evidence. It was incumbent upon the Crown, Mr. Thorning said, to prove both the
    appellants identity and his knowledge of and control over these operations.
    The Crown proved neither.

[116]

Mr. Thorning
    argued that D/C Hendersons identification of the appellant as the person
    leaving the Jessup Road grow operation on August 19, 2005, was seriously
    flawed. It was based on a single photograph that was not produced for
    comparison purposes and reiterated as an in-dock identification four years
    later without any intervening refresher. It was, at bottom, a fleeting glimpse
    of a driver of a motor vehicle proceeding in the opposite direction at highway
    speed.  The officer made no notes. As a cross-cultural identification, the
    evidence was subject to further, well-documented frailties.

[117]

Mr. Thorning
    contended that the Crowns proof of knowledge and control fell short of the
    standard required. The grow sites were hidden from view at Jessup Road and the
    appellants presence there established neither knowledge nor control. He was
    never seen at the Mackenzie Lake Road grow operation of which Ng was the true
    owner. Even if he were the owner, knowledge and control does not follow from
    proof of membership without more.

[118]

The trial Crown
    submitted that the cumulative effect of several items of circumstantial
    evidence established the appellants culpable participation in the offences of
    which he was convicted. Each of the four properties housed a similar grow
    operation with Jessup Road serving as the main plant. The appellant was linked
    to Jessup Road by the presence of his truck on more than one occasion.  He
    transported material to 18 Damian Drive with Ng and unloaded those things in
    the garage where a later search revealed several items used in marijuana grow
    operations.

[119]

The trial Crown
    noted that the identification of the appellant was not the result of a fleeting
    glance at highway speed. D/C Henderson had the appellant under surveillance for
    eight and one-half hours and saw him, along with Ng, unloading items into the
    Damian Drive garage. The documents found there disclosed contemporaneous
    purchase of four rural properties by persons with no other connection to those
    areas. Each housed a grow operation. The similarities were remarkable. The
    evidence established the appellants connection to the two grow operations that
    were the subject of his convictions.

The Arguments on Appeal

[120]

On appeal, Mr.
    Thorning reinvigorates the argument he made at trial, but recasts it as a
    submission that the convictions are unreasonable. He focuses on the
    identification component and characterizes the evidence of D/C Henderson as
    nothing more than a weightless dock identification tainted by the influence of
    a single photograph seen four years earlier.

[121]

For the
    respondent, Mr. Wilson reminds us of the narrow scope of our authority to
    review convictions as unreasonable. He characterizes the case against the
    appellant as consisting of the cumulative effect of several items of
    circumstantial evidence, not inherently suspect eyewitness identification
    evidence. Considered as a whole, the uncontradicted case for the Crown
    demonstrated the appellants culpable participation in the two grow operations for
    which he was convicted. The conclusions of the trial judge were ones that a
    properly instructed trier of fact, acting judicially, could reasonably have
    rendered.

The Governing Principles

[122]

A verdict may be
    unreasonable in either of two senses.

[123]

A verdict may be
    unreasonable because it is a decision that no properly instructed jury, acting
    judicially, could reasonably have rendered:
R. v. Sinclair
, 2011 SCC
    40, [2011] 3 S.C.R. 3, at paras. 4 and 44;
R. v. Biniaris
, 2000 SCC
    15, [2001] S.C.R. 381, at para. 36;
R. v. Jackson
, 2007 SCC 52, [2007]
    3 S.C.R. 514, at para. 2. Illogical or irrational reasoning can also render
    verdicts unreasonable. In this sense, a verdict is unreasonable where the trial
    judge draws an inference or makes a finding that is:


i.        plainly
      contradicted by the very evidence from which it is drawn or
      upon which it has been made to rest; or

ii.       demonstrably
      incompatible with evidence that is neither contradicted
      by other evidence nor rejected by the trial judge.


See
Sinclair
,
    at paras. 19 and 21;
R. v. Beaudry
, 2007 SCC 5, [2007] 1 S.C.R. 190,
    at paras. 97-98.

The Principles Applied

[124]

I would not accede
    to this ground of appeal.

[125]

It is helpful to
    begin by clearing away some uncontroversial territory.

[126]

Each of the four
    rural properties was a marijuana grow operation. The nature of the crop as a
    controlled substance was established by certificates of analysis. The size of
    the crop at each site, together with the presence there and elsewhere of
    materials commonly associated with growing, pruning, harvesting, and drying the
    crop, provided the factual predicate necessary for the offences charged 
    production and possession for the purposes of trafficking.

[127]

The
    controversial ground at trial involved the adequacy of the Crowns proof that
    the appellant participated in the offences that were otherwise plainly proven.
    To prove the appellants participation, the Crown did not have to but could
    rely on evidence of ownership of the property or vehicles associated with the
    property and activities carried on there.

[128]

The appellant
    and his vehicle were observed at Jessup Road, an otherwise unoccupied property.
    His vehicle was parked near an outbuilding that, it was reasonable to infer,
    was being equipped for use in the grow operation. He and Ng used the
    appellants vehicle to transport things from Jessup Road to 18 Damian Drive,
    Ngs residence. A warranted search of the garage at Damian Drive yielded
    several items frequently associated with marijuana grow operations. Documents
    found in the house recorded the near contemporaneous purchase of the four
    properties on which the grow operations, and little else, were found. The
    documents also established a link among the persons seen at or near Jessup
    Road, the appellant, Ng and Zhao, and the purchase of things found at Jessup
    Road. The appellant owned the Mackenzie Road property after its transfer to him
    by the purchaser, Ng. The property housed a grow operation remarkably similar to
    that found at Jessup Road, but for the processing area.

[129]

The cumulative
    effect of the evidence on the single controversial issue of participation was
    such that a properly instructed trier of fact, acting judicially, could
    reasonably have found culpable participation on the appellants part. The
    convictions were not unreasonable in either sense described in the authorities.

conclusion

[130]

For these
    reasons, I would dismiss the appeal.

Released: February 8, 2013 DD

David
    Watt J.A.

I
    agree Doherty J.A.

I
    agree S. E. Pepall J.A.


